Exhibit 10.1

 

SEPARATION AND GENERAL RELEASE AGREEMENT

 

THIS SEPARATION AND GENERAL RELEASE AGREEMENT (the “Agreement”) is entered into
as of the first date on the signature page hereto, by and between
Hewlett-Packard Company (the “Company”) and Léo Apotheker (“Executive”)
(together, the “Parties”).

 

R E C I T A L S

 

WHEREAS, Executive is employed by the Company pursuant to the terms of the
Employment Agreement between the Company and Executive, dated September 29, 2010
(the “Employment Agreement”), and

 

WHEREAS, the Company has decided to terminate Executive’s employment
relationship with the Company in accordance with the terms of the Employment
Agreement, and the Parties desire to resolve, fully and finally, all outstanding
matters between them.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
hereinafter, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:

 

AGREEMENT

 

1.             EXECUTIVE’S SEPARATION.

 

a.             Executive’s employment with the Company and any subsidiaries and
affiliated entities terminated on September 22, 2011 (the “Separation Date”). 
As of the Separation Date, Executive shall no longer be a member of the Board of
Directors (the “Board”) of the Company or any subsidiary or affiliated entity of
the Company and Executive agrees he shall execute all documents necessary to
effect such resignations.  The Parties agree that, for purposes of the
Employment Agreement, Executive’s termination of employment will be treated as a
termination by the Company without Cause (as defined in the Employment
Agreement).

 

b.             Regardless of whether Executive signs the Waiver and Release of
Claims attached as Exhibit A hereto (the “Release”), upon the Separation Date,
or as soon as practicable thereafter (to the extent permitted by applicable
law), Executive will receive from the Company (i) any unpaid base salary accrued
up to and including the Separation Date, (ii) any unpaid, but earned annual
incentive compensation for any completed fiscal year as of the Separation Date,
(iii) pay for any accrued but unused vacation earned up to and including the
Separation Date, (iv) benefits or compensation as provided under the terms of
any employee benefit and compensation agreements or plans applicable to
Executive and under which he has a vested right (including any right that vests
in connection with the termination of his employment), (v) any unreimbursed
business expenses to which Executive is entitled to reimbursement under the
Company’s expense reimbursement policy, and (vi), as more fully provided in
Section 7, rights to

 

--------------------------------------------------------------------------------


 

indemnification Executive may have under the Company’s Articles of
Incorporation, Bylaws, the Employment Agreement, or separate indemnification
agreement, as applicable, including any rights Executive may have under
directors and officers insurance policies.

 

c.             Upon the Separation Date, Executive shall return to the Company
all files, records, credit cards, keys, equipment, and all other Company
property or documents maintained by Executive for the Company’s use or benefit.

 

d.             The Company will provide Executive with such legal and other
assistance as is necessary in order to effect a change in Executive’s status for
U.S. immigration purposes and shall take such other steps as are reasonably
required in order to ensure that Executive is able to lawfully remain in the
United States for a reasonable transition period, with the intention of enabling
Executive to remain in the United States through at least December 31, 2011.

 

2.             CONSIDERATION.  In accordance with Section 9(b) of the Employment
Agreement, and in consideration of the terms, representations, promises, waivers
and releases contained in this Agreement, the Company will provide Executive
with the following payments and benefits, conditioned upon (i) Executive’s
execution and return to the Company of the Release no earlier than the
Separation Date and no later than twenty-one (21) days following the Separation
Date, and (ii) Executive’s not revoking, or attempting to revoke the Release
prior to the “Effective Date” (as defined in the Release):

 

a.             A severance payment in the amount of $7,200,000, minus all tax
withholdings required by law and other authorized deductions, payable in equal
monthly installments (on the first business day of each month) over the 18-month
period following the Separation Date.  The first such installment shall be made
on the first business day of the month following the sixtieth (60th) day after
the Separation Date and shall be in the amount of one-ninth (1/9) of the total
severance amount due to Executive, and each of the remaining sixteen (16)
installments shall be in the amount of one-eighteenth (1/18) of the total
severance amount due to Executive;

 

b.             At the time other executives of the Company receive fiscal year
annual incentives for the fiscal year ending October 31, 2011, Executive will be
paid an annual incentive payment calculated as provided in Section 4(b) of the
Employment Agreement.

 

c.             The restricted stock awards granted to Executive pursuant to
Sections 4(c)(i) and 4(d)(i) of the Employment Agreement, respectively, shall
vest in full and be non-forfeitable as of the Separation Date, and such shares
shall be free of sales or other restrictions and shall be freely transferable by
Executive.

 

d.             The 304,000 Performance Restricted Units (“PRUs”) awarded
pursuant to Sections 4(c)(ii) of the Employment Agreement and identified therein
as Grant 1 will be cancelled in consideration of the Company’s entering into
this Agreement, such cancellation to be effective on the Effective Date.  As
provided in the Employment Agreement, the remaining PRUs awarded pursuant to
Sections 4(c)(ii) and 4(d)(ii) of the

 

2

--------------------------------------------------------------------------------


 

Employment Agreement will remain outstanding, and all continued service
requirements to the vesting of such PRUs will be deemed satisfied as of the
Separation Date.  Such remaining PRUs will be payable at the end of their
respective performance periods based on actual performance (subject to any
discretionary adjustment that the HR/Compensation Committee of the Board makes
generally to PRUs for the relevant performance period), except that for the
first year of the award only, the cash flow metric for Grant 2 will be
considered to have been achieved at no less than target.

 

e.             Executive will be covered by the Company’s standard relocation
and housing assistance programs, the terms of which have previously been
disclosed to Executive. The Company agrees to reimburse, to the extent not
covered by such programs, Executive’s reasonable expenses for relocating from
California to France or Belgium, including, in compliance with US immigration
rules, return air fare for Executive and his spouse to France or Belgium under
HP’s policy regarding executive air travel. The Company will also reimburse
Executive, to the extent not covered by such programs, for up to an additional
$300,000 (over and above any amount provided under such programs) for any loss
he incurs in the sale of his California residence, provided that the sale is
pursuant to a bona fide arm’s length transaction, based on the difference
between the purchase price set forth in the contract of sale for such residence
and Executive’s initial purchase price as previously communicated to the Company
and set forth in the contract of sale relating to Executive’s purchase of such
residence, plus the other reasonable fees and expenses Executive incurs in
connection with such sale. Upon request, Executive will provide the Company with
copies of the contracts of sale relating to his purchase of his California
residence and to its sale. Executive will use his reasonable good faith efforts
to sell his California residence at the best price that can reasonably be
obtained under the circumstances and will have, consistent with the Company’s
relocation and housing assistance programs but after 180 days following the
Effective Date (rather than after any other period specified in such programs),
the right to sell such residence to the Company or a third party designated by
the Company at the price determined in accordance with such programs plus, to
the extent such price is less than Executive’s initial purchase price as
described above, up to an additional $300,000 (over and above any amount
provided under such programs), provided that the 30-day marketing period
referred to in the policy shall be 120 days and Executive will have, consistent
with the policy, 60 days thereafter to decide whether to sell the house pursuant
to the policy.

 

f.             If Executive timely elects continued group medical and dental
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended (“COBRA”), the Company will either pay directly or reimburse
Executive for the COBRA premium payments for Executive and his eligible
dependents under the Company’s group medical and dental plans to the extent such
COBRA premium payments exceed premiums paid by then-current employees of the
Company for similar coverage for the period of up to eighteen (18) months
following the Separation Date (or until such earlier time as Executive ends his
participation in such coverage).

 

g.             The Company will pay directly or reimburse Executive for the
reasonable legal fees and costs of negotiating this Agreement and will reimburse
Executive for out-

 

3

--------------------------------------------------------------------------------


 

of-pocket security and other business-related expenses incurred at his
California residence upon presentation of reasonable documentation therefor.

 

h.             Executive acknowledges and agrees that under the terms of this
Agreement, and in accordance with the Employment Agreement, he is receiving
consideration beyond that which he would otherwise be entitled to and which, but
for the mutual covenants set forth in this Agreement, the Company would not
otherwise be obligated to provide.  Executive further agrees that the payments
and benefits provided hereunder are in addition to any wages and accrued but
unused vacation earned through the Separation Date.

 

3.             REPRESENTATIONS.  Executive and the Company make the following
representations, each of which is an important consideration to the other
party’s willingness to enter into this Agreement:

 

a.             Executive understands and agrees that he has been advised to
consult with an attorney of his choice concerning the legal consequences of this
Agreement.  Executive hereby acknowledges that prior to signing this Agreement,
he had the opportunity to consult, and did consult, with an attorney of his
choosing regarding the effect of each and every provision of this Agreement.

 

b.             Executive acknowledges and agrees that he knowingly and
voluntarily entered into this Agreement with complete understanding of all
relevant facts, and that he was neither fraudulently induced nor coerced to
enter into this Agreement.

 

c.             Each of the Parties represent and warrant to the other that they
have the capacity and authority to enter into this Agreement and be bound by its
terms and that, when executed, this Agreement will constitute a valid and
binding agreement of such Party enforceable against such Party in accordance
with its terms.

 

4.             CONTINUING OBLIGATIONS.  Executive agrees that he will abide by
the terms of Section 9(c) of the Employment Agreement and with the terms of the
Agreement Regarding Confidential Information and Proprietary Developments (the
“Confidential Information Agreement”) he executed in connection with his
employment with the Company.

 

5.             MUTUAL NON-DISPARAGEMENT.  For the twelve (12) month period
following the Separation Date, (i) Executive will not, and will cause his
relatives, agents, and representatives to not, knowingly disparage or make any
derogatory statements regarding the Company, its directors, or its officers, and
(ii) the Company will not knowingly disparage or make any derogatory statements
regarding Executive; provided, however, that the Company’s obligations under
this Section 5 shall be limited to communications by its senior corporate
executives having the rank of Senior Vice President or above and members of the
Board; provided, further, that the foregoing restrictions shall not apply to any
statements by Executive or the Company that are made truthfully in response to a
subpoena or as otherwise required by applicable law or other compulsory legal
process.

 

4

--------------------------------------------------------------------------------


 

6.             COOPERATION.  Executive agrees that, upon written request of the
Company, he will make himself reasonably available, taking into account his
other business and personal commitments, to cooperate (a) with the Company, its
subsidiaries and affiliates and any of their officers, directors, shareholders,
or employees in connection with any investigation or review by the Company or
any federal, state or local regulatory, quasi-regulatory or self-governing
authority as any such investigation or review relates to events or occurrences
that transpired while Executive was employed by the Company and in respect of
which Executive has knowledge, and (b) with respect to transition matters
(collectively, “Cooperation”).  In no event shall Executive be required to
provide any Cooperation if such Cooperation is adverse to Executive’s legal or
business interests.  In addition, Executive shall not be required to provide
more than ten (10) full calendar days per year of Cooperation to the Company
pursuant to this Section 6.  For these purposes, Cooperation by Executive
entailing five or more hours during a single day shall be treated as a full day
of Cooperation.  Executive’s Cooperation shall include but not be limited to
being available to meet with officers or employees of the Company and/or the
Company’s counsel at mutually convenient times and locations, executing accurate
and truthful documents and taking such other actions as may reasonably be
requested by the Company and/or the Company’s counsel to effectuate the
foregoing.  Executive shall be entitled to reimbursement, upon receipt by the
Company of suitable documentation, for his reasonable out-of-pocket expenses for
such Cooperation (including travel costs and reasonable legal fees to the extent
Executive reasonably believes that separate representation is warranted and
obtains the Company’s consent in writing, which consent shall not be
unreasonably withheld), and Executive shall be entitled to an honorarium of $625
per hour of Cooperation.  Notwithstanding the foregoing, the provisions of this
Section 6 with respect to reimbursement of expenses shall in no way affect
Executive’s rights to be indemnified and/or advanced expenses in accordance with
the Company’s corporate documents and/or in accordance with this Agreement.

 

7.             INDEMNIFICATION.  Subject to applicable law, Executive will be
provided indemnification to the maximum extent permitted by the Company’s Bylaws
and Certificate of Incorporation, including coverage, if applicable, under any
directors and officers insurance policies, with such indemnification determined
by the Board or any of its committees in good faith based on principles
consistently applied (subject to such limited exceptions as the Board may
approve in cases of hardship) and on terms no less favorable than those provided
to any other Company executive officer or director.  The rights to
indemnification conferred hereby shall include, to the extent permitted by
applicable law, the right to be paid by the Company the legal fees and other
costs, expenses and disbursements incurred in defending any action, suit,
proceeding or investigation with respect to which Executive is entitled to
indemnification in advance of its final disposition subject to receipt by the
Company of an undertaking by Executive to repay such amount, or a portion
thereof, if it shall ultimately be adjudicated that Executive is not entitled to
be indemnified by the Company pursuant hereto or as otherwise permitted by law,
but such repayment by Executive shall only be in an amount ultimately
adjudicated to exceed the amount for which Executive was entitled to be
indemnified.  The advances to be made pursuant to such right shall be paid by
the

 

5

--------------------------------------------------------------------------------


 

Company to Executive promptly following receipt by the Company of invoices or
other evidence reasonably satisfactory to the Company.

 

8.             TAX MATTERS; SECTION 409A; CHANGE IN CONTROL.

 

a.             Notwithstanding any provision of this Agreement, this Agreement
shall be construed and interpreted to comply with Section 409A of the Internal
Revenue Code of 1986 (the “Code”), as amended, and if necessary, any provision
shall be held null and void to the extent such provision (or part thereof) fails
to comply with Section 409A of the Code or regulations thereunder.  For purposes
of the limitations on nonqualified deferred compensation under Section 409A of
the Code, each payment of compensation under the Agreement shall be treated as a
separate payment of compensation for purposes of applying the Section 409A of
the Code deferral election rules and the exclusion from Section 409A of the Code
for certain short-term deferral amounts.  Any amounts payable solely on account
of an involuntary separation from service within the meaning of Section 409A of
the Code shall be excludible from the requirements of Section 409A of the Code,
either as involuntary separation pay or as short-term deferral amounts (e.g.,
amounts payable under the schedule prior to March 15 of the calendar year
following the calendar year of involuntary separation) to the maximum possible
extent.  If, as of the Separation Date, Executive is a “specified employee” as
determined by the Company, then to the extent that any amount or benefit that
would be paid or provided to Executive under this Agreement within six
(6) months of his “separation from service” (as determined under Section 409A)
constitutes an amount of deferred compensation for purposes of Section 409A and
is considered for purposes of Section 409A to be owed to Executive by virtue of
his separation from service, then such amount or benefit will not be paid or
provided during the six-month period following the date of Executive’s
separation from service and instead shall be paid or provided on the first
business day that is at least seven (7) months following the date of Executive’s
separation from service, except to the extent that, in the Company’s reasonable
judgment, payment during such six-month period would not cause Executive to
incur additional tax, interest or penalties under Section 409A.  Further, any
reimbursements or in-kind benefits provided under the Agreement shall be made or
provided in accordance with the requirements of Section 409A of the Code,
including, where applicable, the requirement that (i) any reimbursement is for
expenses incurred during the period of time specified in the Agreement, (ii) the
amount of expenses eligible for reimbursement, or in-kind benefits provided,
during a calendar year may not affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other calendar year, (iii) the
reimbursement of an eligible expense will be made no later than the last day of
the calendar year following the year in which the expense is incurred, and
(iv) the right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.

 

b.  Non-U.S. taxes.

 

(i)            Executive will be covered by the Company’s standard expatriate
tax equalization program (“Ex-pat Program”).

 

6

--------------------------------------------------------------------------------


 

(ii)           In the event that Executive becomes a tax resident of France or
Belgium after the date of this Agreement, then to the extent not covered by the
Ex-pat Program, the Company will reimburse Executive:

 

(A) to the extent any payment made under of this Agreement is exempt from tax in
France or Belgium, as the case may be, for any taxes imposed by the United
States (or any political subdivision thereof) on such payment made after the
date that Executive becomes so resident in excess of the amount of tax that
would have been payable if the payment were fully taxed in France or Belgium, as
applicable); and

 

(B) to the extent any payment under this Agreement is not exempt from tax in
France or Belgium, as the case may be], for any taxes imposed by the United
States (or any political subdivision thereof) on such payment made after the
date that Executive becomes so resident for which Executive does not obtain a
tax credit in France or Belgium, as applicable).

 

In each case, the amount of tax payable by Executive, or that would have been
payable had the payments hereunder been subject to tax, will be determined
without regard to any income, gain, loss, deduction, or credit unrelated to this
Agreement or Executive’s employment with the Company.  Executive agrees that in
preparing his tax returns for the United States and France and Belgium, if
applicable, he will obtain the assistance of advisors with recognized expertise
in the tax laws of the relevant jurisdiction, including the application of tax
treaties between the United States and France or Belgium, as applicable.  HP,
upon reqest, may audit the relevant tax returns.

 

c.             In the event that any portion of the severance payments or any
other payment under this Agreement, or under any other agreement with Executive
or plan of the Company or its affiliates (in the aggregate “Total Payments”)
would, but for this Section 8(c) constitute an “excess parachute payment” for
purposes of Section 280G of the Code, then either (i) the Total Payments shall
be reduced by the minimum amount necessary to avoid any excise taxes under
Section 4999 of the Code or (ii) Executive shall receive the full amount of the
Total Payments without any reduction, whichever results in the receipt by
Executive of the greatest benefit on an after-tax basis (taking into account the
applicable federal, state and local income taxes and the excise taxes under
Section 4999 of the Code).  In the event of a reduction in the Total Payments,
payments or benefits included in the Total Payments shall be reduced or
eliminated by applying the following principles, in order: (1) the payment or
benefit with the higher ratio of the parachute payment value to present economic
value (determined using reasonable actuarial assumptions) shall be reduced or
eliminated before a payment or benefit with a lower ratio; (2) the payment or
benefit with the later possible payment date shall be reduced or eliminated
before a payment or benefit with an earlier payment date; and (3) cash payments
shall be reduced prior to non-cash benefits; provided that if the foregoing
order of reduction or elimination would violate Section 409A of the Code, then
the reduction shall be made pro rata among the payments or benefits included in
the Total Payments (on the basis of the relative present value of the parachute
payments).

 

7

--------------------------------------------------------------------------------


 

d.             In the event of the announcement of a transaction that would
constitute a change in control under the Company’s Amended and Restated 2004
Stock Incentive Plan, the Company shall immediately establish a trust that
satisfies the conditions set forth in Rev. Proc. 92-64 for a “rabbi trust” (the
“Trust”) with a national banking institution as trustee (the “Trustee”) and
which shall provide for the Trustee to make payments from the assets of the
Trust to Executive at the same time and in the same amounts as would be paid to
Executive pursuant to Section 2 of this Agreement.  Prior to the closing of the
transaction(s) that result in such a change of control, the Company will fund
the Trust with a sum equal to any amounts then owing to Executive under
Section 2 of this Agreement.  Any payments to Executive by the Trustee from the
assets of the Trust shall, to the extent thereof, discharge the Company’s
obligation to make payments to Executive hereunder.

 

9.             ARBITRATION.  The Parties agree that any and all disputes arising
out of the terms of this Agreement, Executive’s employment by the Company,
Executive’s service as an officer or director of the Company, or Executive’s
compensation and benefits, their interpretation, and any of the matters herein
released, will be subject to binding arbitration in Santa Clara, California,
before the Judicial Arbitration and Mediation Services, Inc., under the American
Arbitration Association’s National Rules for the Resolution of Employment
Disputes, supplemented by the California Rules of Civil Procedure.  The Parties
agree that the prevailing party in any arbitration will be entitled to
injunctive relief in any court of competent jurisdiction to enforce the
arbitration award.  The Parties agree to waive their right to have any dispute
between them resolved in a court of law by a judge or jury.  This paragraph will
not prevent either party from seeking injunctive relief (or any other
provisional remedy) from any court having jurisdiction over the Parties and the
subject matter of their dispute relating to Executive’s obligations under this
Agreement and the Confidential Information Agreement.

 

10.          GOVERNING LAW.  This Agreement, its Exhibit A, and all rights,
duties, and remedies hereunder shall be governed by and construed and enforced
in accordance with the laws of the State of California, without reference to its
choice of law rules, except as preempted by federal law.

 

11.          SUCCESSORS AND ASSIGNS.  This Agreement will be binding upon and
inure to the benefit of (a) the heirs, executors, and legal representatives of
Executive upon Executive’s death, and (b) any successor of the Company.  Any
such successor of the Company will be deemed substituted for the Company under
the terms of this Agreement for all purposes.  For this purpose, “successor”
means any person, firm, corporation, or other business entity which at any time,
whether by purchase, merger, or otherwise, directly or indirectly acquires all
or substantially all of the assets or business of the Company.  None of the
rights of Executive to receive any form of compensation payable pursuant to this
Agreement may be assigned or transferred except by will or the laws of descent
and distribution.  Any other attempted assignment, transfer, conveyance,

 

8

--------------------------------------------------------------------------------


 

or other disposition of Executive’s right to compensation or other benefits will
be null and void.

 

12.          AMENDMENTS.  This Agreement may not be amended or modified other
than by a written instrument signed by an authorized representative of the
Company and Executive.

 

13.          DESCRIPTIVE HEADINGS.  The section headings contained herein are
for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

 

14.          COUNTERPARTS.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.  Facsimile and .pdf signatures will
suffice as original signatures.

 

15.          NOTICES.  All notices hereunder shall be in writing and delivered
personally or sent by United States registered or certified mail, postage
prepaid and return receipt requested:

 

If to the Company:

 

Attn: Chairman of the HR/Compensation Committee
c/o Corporate Secretary
Hewlett-Packard Company
3000 Hanover Street
Palo Alto, CA  94304

 

If to Executive:

 

at the last residential address known by the Company.

 

16.          ENTIRE AGREEMENT.  This Agreement and its Exhibit A, together with
the Confidential Information Agreement (as modified herein), sets forth the
entire agreement and understanding of the Parties relating to the subject matter
hereof and merges and supersedes all prior discussions, agreements, and
understandings of every kind and nature between the Parties hereto, and neither
Party shall be bound by any term or condition other than as expressly set forth
or provided for in this Agreement.  For purposes of all applicable Company
policies, the Company will comply with the work papers developed by the Parties
in connection with this Agreement and delivered to the Executive.

 

17.          WAIVER OF BREACH.  The waiver of a breach of any term or provision
of this Agreement, which must be in writing, will not operate as or be construed
to be a waiver of any other previous or subsequent breach of this Agreement.

 

18.          SEVERABILITY.  If any provision hereof becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable, or void, this
Agreement will

 

9

--------------------------------------------------------------------------------


 

continue in full force and effect without said provision; provided, however,
that if the Release becomes or is so declared to be illegal, unenforceable, or
void, the Company shall be relieved of its obligation to provide any of the
consideration set forth in Section 2 of this Agreement.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the first
date set forth below.

 

 

COMPANY

 

LÉO APOTHEKER

HEWLETT-PACKARD COMPANY

 

 

 

 

 

 

 

 

By:

/s/ Lawrence T. Babbio, Jr.

 

/s/ Léo Apotheker

 

 

 

Lawrence T. Babbio, Jr.

 

Date:

September 28, 2011

Chairman of the Human Resources

 

 

and Compensation Committee of the Board

 

 

of Directors of Hewlett-Packard Company

 

 

 

 

 

Date:

September 28, 2011

 

 

 

 

 

 

 

 

By:

/s/ Tracy Keogh

 

 

Tracy Kneogh

 

 

Executive Vice, President, Human Resources

 

 

Hwelett-Packard Company

 

 

 

 

 

Date:

September 28, 2011

 

 

 

 

10

--------------------------------------------------------------------------------


 

Exhibit A

 

WAIVER AND RELEASE OF CLAIMS

 

In exchange for the consideration described in Section 2 of the Separation and
General Release Agreement (the “Separation Agreement”) by and between
Hewlett-Packard Company (the “Company”) and Léo Apotheker (“Executive”)
(together, the “Parties”) and in accordance with the terms of the Employment
Agreement (as defined in the Separation Agreement), Executive hereby agrees as
follows:

 

1.             EXECUTIVE’S RELEASE.

 

(a)           Executive hereby forever releases and discharges the Company and
its parents, affiliates, successors, and assigns, as well as each of their
respective past, present, and future officers, directors, employees, agents,
attorneys, and shareholders (collectively, the “Company Released Parties”), from
any and all claims, charges, complaints, liens, demands, causes of action,
obligations, damages, and liabilities, known or unknown, suspected or
unsuspected, that Executive had, now has, or may hereafter claim to have against
the Company Released Parties arising out of or relating in any way to
Executive’s employment with, or resignation from, the Company, from the
beginning of time to the date Executive signs this Waiver and Release of Claims
(the “Executive’s Release”).

 

(b)           Executive’s Release specifically extends to, without limitation,
any and all claims or causes of action for wrongful termination, breach of an
express or implied contract, including, without limitation, the Employment
Agreement, breach of the covenant of good faith and fair dealing, breach of
fiduciary duty, employment discrimination, including harassment, fraud,
misrepresentation, defamation, slander, infliction of emotional distress,
disability, loss of future earnings, and any claims under any applicable state,
federal, or local statutes and regulations, including, but not limited to, the
Civil Rights Act of 1964, as amended, the Equal Pay Act of 1963, as amended, the
Fair Labor Standards Act, as amended, the Americans with Disabilities Act of
1990, as amended (the “ADA”), the Rehabilitation Act of 1973, as amended, the
Age Discrimination in Employment Act, as amended (“ADEA”), as amended, the Older
Workers Benefit Protection Act, as amended, the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), the Worker Adjustment and Retraining
Notification Act, as amended (the “WARN Act”), Section 806 of the Sarbanes-Oxley
Act, the Family and Medical Leave Act, as amended, and the California Family
Rights Act, as amended, the California Fair Employment and Housing Act, as
amended, and the California Labor Code or any other federal or state laws
relating to employment or employment discrimination, and any claims for
attorneys’ fees and costs (other than any claims arising under the Separation
Agreement for attorneys’ fees or costs); provided, however, that Executive’s
Release does not waive, release or otherwise discharge (i) any claim or cause of
action that cannot legally be waived by private agreement between Executive and
the Company, including, but not limited to, any claim for unpaid wages, workers’
compensation benefits or unemployment benefits and any claims under Section 2802
of the California Labor Code; (ii) any rights to indemnification Executive may
have under

 

11

--------------------------------------------------------------------------------


 

the Company’s Articles of Incorporation, Bylaws, the Separation Agreement, or
separate indemnification agreement, as applicable, including any rights
Executive may have under directors and officers insurance policies and rights or
claims of contribution or advancement of expenses; (iii) any vested benefits
provided under the terms of any employee benefit plan applicable to Executive;
(iv) any claim or cause of action to enforce any of Executive’s rights under the
Separation Agreement; or (v) any claim or cause of action based on Executive’s
rights as a shareholder of the Company.  In addition, Executive’s Release will
not release, waive or discharge any rights or claims Executive may have that
arise from actions or omissions after the Effective Date (as defined in
Section 3).

 

(c)           This release extends to any claims that may be brought on
Executive’s behalf by any person or agency, as well as any class or
representative action under which Executive may have any rights or benefits;
Executive agrees not to accept any recovery or benefits under any such claim or
action, and Executive assigns any such recovery or benefits to the Company.  For
the purpose of implementing a full and complete release, Executive understands
and agrees that this Agreement is intended to include all claims, if any, which
Executive may have and which Executive does not now know or suspect to exist in
his favor against the Company Released Parties and this Agreement extinguishes
those claims.  Accordingly, Executive expressly waives all rights afforded by
Section 1542 of the Civil Code of the State of California (“Section 1542”) and
any similar statute or regulation in any other applicable jurisdiction. 
Section 1542 states as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

(d)           Executive’s Release shall not prevent Executive from filing a
charge with the Equal Employment Opportunity Commission (or similar state or
local agency) or participating in any investigation conducted by the Equal
Employment Opportunity Commission (or similar state or local agency); provided,
however, that Executive acknowledges and agrees that any claims by Executive for
personal relief in connection with such a charge or investigation (such as
reinstatement or monetary damages) hereby are barred.

 

2.             ADEA WAIVER AND RELEASE.  Executive understands and agrees that
he is waiving his rights under the ADEA and thus:

 

(a)           Executive has been informed and understands and agrees that he has
the period of at least twenty-one (21) calendar days after receipt of this
Waiver and Release of Claims to consider whether to sign it.

 

(b)           Executive has been informed and understands and agrees that he may
revoke this Waiver and Release of Claims at any time during the seven
(7) calendar days after it is signed and returned to the Company, in which case
none of the provisions of

 

12

--------------------------------------------------------------------------------


 

this Waiver and Release of Claims and the Separation Agreement will have any
effect.  Executive acknowledges and agrees that if he wishes to revoke this
Waiver and Release of Claims, he must do so in writing, and that such revocation
must be signed by Executive and received by the General Counsel of the Company
no later than the seventh (7th) day after Executive has signed the Waiver and
Release of Claims.  Executive acknowledges and agrees that, in the event
Executive revokes the Waiver and Release of Claims, he shall have no right to
receive any of the consideration described in Section 2 of the Separation
Agreement.

 

(c)           Executive agrees that prior to signing this Waiver and Release of
Claims, he read and understood each and every provision of the document.

 

(d)           Executive understands and agrees that he has been advised in this
writing to consult with an attorney of his choice concerning the legal
consequences of this Waiver and Release of Claims and the Separation Agreement
and Executive hereby acknowledges that prior to signing this Waiver and Release
of Claims he had the opportunity to consult, and did consult, with an attorney
of his choosing regarding the effect of each and every provision of both this
Waiver and Release of Claims and the Separation Agreement.

 

(e)           Executive acknowledges and agrees that he knowingly and
voluntarily entered into this Waiver and Release of Claims and the Separation
Agreement with complete understanding of all relevant facts, and that he was
neither fraudulently induced nor coerced to enter into this Waiver and Release
of Claims or the Separation Agreement.

 

(f)            Executive understands that he is not waiving, releasing or
otherwise discharging any claims under the ADEA that may arise after the date he
signs this Waiver and Release of Claims.

 

3.             EFFECTIVE DATE.  For purposes of this Waiver and Release of
Claims, the “Effective Date” shall be the eighth (8th) calendar day following
the date that Executive signs and returns this Waiver and Release of Claims to
the Company, provided that Executive does not revoke or attempt to revoke his
acceptance prior to such date.  Executive understands and agrees that, in order
to receive the consideration provided under Section 2 of the Separation
Agreement, he must execute this Waiver and Release of Claims no earlier than the
Separation Date (as defined in the Separation Agreement) and no later than
twenty-one (21) days following the Separation Date and shall not have revoked or
attempted to revoke such acceptance prior to the Effective Date.

 

4.             MISCELLANEOUS.  Executive represents and warrants that he has the
full legal capacity, power and authority to execute and deliver this Waiver and
Release of Claims and to perform his obligations hereunder.  This Waiver and
Release of Claims is binding upon and shall inure to the benefit of the Parties
hereto as well as the Company Released Parties.  For purposes of this Waiver and
Release of Claims, a facsimile or electronic file containing Executive’s
signature printed by a receiving facsimile machine or printer shall be deemed an
original signature.

 

13

--------------------------------------------------------------------------------


 

 

Accepted and agreed as of the date set forth below:

 

 

 

 

 

/s/ Léo Apotheker

 

Léo Apotheker

 

 

 

Date:  

September 28, 2011

 

14

--------------------------------------------------------------------------------